                            Case 2:21-cv-11419-SDW-MF Document 1-1 Filed 05/18/21 Page 1 of 8 PageID: 13
                                                          Exhibit A to the Complaint
Location: Verona, NJ                                                                                IP Address: 73.196.73.238
Total Works Infringed: 63                                                                           ISP: Comcast Cable
 Work      Hashes                                                                 UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                             04-20-     Blacked       05-27-2019    06-13-2019   PA0002180951
           D93E7A2150B84861096407A9CABB85144D6DA4EC                               2021       Raw
           File Hash:                                                             14:12:36
           7181F8C850321C93A227560AC549BC5E49DAB521BB9974A950DF7FA6EE4E28C1
 2         Info Hash:                                                             04-13-     Blacked       06-26-2018    08-07-2018   PA0002131867
           D9D453CA10A11F235D92278E4484BBE5A2B5A9F1                               2021       Raw
           File Hash:                                                             05:34:34
           E5EAF731B958DF01B63E05FEB6F936C4B98032B1377C42E41EA24F47D29AEFCE
 3         Info Hash:                                                             04-08-     Blacked       04-03-2021    04-14-2021   PA0002286725
           98D47117A72654E4883F786941BDFC562FBE560C                               2021
           File Hash:                                                             12:02:36
           6B5735782244AF4806220390B897633BD191816EC0BFCAA7506BF9BF851E8DB8
 4         Info Hash:                                                             04-07-     Blacked       04-05-2021    04-14-2021   PA0002286708
           CAD2388E786E437EEE834DDA1CD00334D0493455                               2021       Raw
           File Hash:                                                             14:13:56
           07773246F915A5C952F61A22B1C3EDE55CDD96DEAE60F15D77DD45666429EE3A
 5         Info Hash:                                                             04-01-     Blacked       03-29-2021    04-14-2021   PA0002286726
           75EACE9CA719288B52B64D4D05A349BAA09542B2                               2021       Raw
           File Hash:                                                             14:18:33
           8789678992DCF14336251C54773CBD716197010477909F5BD6930C47A9F234E8
 6         Info Hash:                                                             04-01-     Blacked       06-04-2017    07-07-2017   PA0002070826
           AB2C2652EC78AC4AD337CC03DF87E970DCED6443                               2021
           File Hash:                                                             14:16:27
           683477604B6866670CDAAB2222FCEA8A692B922686AC757B530C8F89E99CAC64
 7         Info Hash:                                                             04-01-     Blacked       02-14-2018    03-02-2018   PA0002104757
           9FEF67B7211449EAC37C3C8AB46758A222FD9FA2                               2021
           File Hash:                                                             14:13:48
           2E108248BED7DD0424B39FFE847FF76507A2EF9A94EB2309D104070A25608180
 8         Info Hash:                                                             03-25-     Blacked       10-09-2019    11-05-2019   PA0002210286
           DD7D9795E444F4A6C88F770090690E10B003073E                               2021       Raw
           File Hash:                                                             10:58:38
           7A54C431B03EF40343B74D55875C35757C5E8AB7D71DB14BA1EBC7282381C12B
                       Case 2:21-cv-11419-SDW-MF Document 1-1 Filed 05/18/21 Page 2 of 8 PageID: 14

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         03-25-     Blacked   07-04-2020   07-20-2020   PA0002248966
       A5F599FEFCC9534692B5822A1526EF66A312A012                           2021
       File Hash:                                                         10:43:00
       E6969AAFE57E1869ADCF19EFEA6A3D2FC5074542AE2D72CBD53AD7D8924561B3
10     Info Hash:                                                         03-25-     Blacked   05-18-2020   06-08-2020   PA0002243644
       5E096E8A4463655085C9745951AEEF0AE470964D                           2021       Raw
       File Hash:                                                         10:33:42
       404B8781248484E77ED3A53F18075DAC3AA48B8C4EAF749FF468156D47211A77
11     Info Hash:                                                         03-22-     Blacked   01-17-2019   02-22-2019   PA0002155141
       C8FCB72512181DEBF68798064F57215F137CC369                           2021       Raw
       File Hash:                                                         17:06:09
       7D77CD89BDDD5175B6C5775155ABE6765DBCC8D9D3D09DB4A285FF43F55D7EB8
12     Info Hash:                                                         03-22-     Blacked   05-04-2020   05-19-2020   PA0002241475
       E11A1E9101E1B91DE9CE8EFBAE3ADF3B367EF862                           2021       Raw
       File Hash:                                                         17:02:54
       497BACBB40344F2F603F96CB10AA606CA1AD9DEEEC152FF1A8960302C7B18C29
13     Info Hash:                                                         03-22-     Blacked   12-31-2018   01-22-2019   PA0002147686
       0DEB934FF7CF07C6337C6CEDE532EBA8F101318D                           2021
       File Hash:                                                         17:02:42
       AA09EBD0C9D8E4F3C56E2E7CCBCADA8EDA91DBFA74FCA014FAAC5E639B6CC729
14     Info Hash:                                                         03-01-     Blacked   08-15-2020   09-05-2020   PA0002255476
       DDB5B87DD389A7D38E36B58177629B40BE7B74EE                           2021
       File Hash:                                                         13:51:15
       7A635BC050ED42E52C8B861EABDB6DD010C5CC310A60219E2B59B38D1218DE46
15     Info Hash:                                                         03-01-     Blacked   02-27-2021   03-08-2021   PA0002280373
       AB680670C2B3056DD3F1F0F46DCBC9F41F6495E4                           2021
       File Hash:                                                         13:36:49
       3088FB2726C52B5325B89F21E46D62070F10301B2B6CA4ECB5EF86D0CA89F650
16     Info Hash:                                                         03-01-     Blacked   02-20-2021   03-08-2021   PA0002280369
       5F686E0618BE3E4B271B6D69151098DC11B29F45                           2021
       File Hash:                                                         13:34:29
       CE89D3CAB34C7A0CE0E491E0F63EE4A94CD12EB47768D364C0CF318BC5C29499
17     Info Hash:                                                         03-01-     Blacked   02-13-2021   02-26-2021   PA0002283713
       A4F82BF3ACF8D31161829022CDFA042724D88246                           2021
       File Hash:                                                         13:31:46
       8E9891EFB7628408C6308B20B7935CD16B11A13EE83060B3FB0390A7A3785682
                        Case 2:21-cv-11419-SDW-MF Document 1-1 Filed 05/18/21 Page 3 of 8 PageID: 15

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         03-01-     Blacked   06-21-2019   08-27-2019   PA0002213241
       170E72D0521DC7A90CCA09CE4CC99133002C8064                           2021       Raw
       File Hash:                                                         13:26:55
       9AB9674A5D76CB6F13BAA7CCC965E9936B8CBF3F1D41210FC2B1364ACA342A6B
19     Info Hash:                                                         03-01-     Blacked   09-27-2019   10-07-2019   PA0002205468
       48CB4C30D04660582C75639C2DCC4DCAD30E4C38                           2021
       File Hash:                                                         13:21:16
       7076A3FC2E6C1EB640EB00D981D0B089F53A78229A26DFB02936B0078A9EE169
20     Info Hash:                                                         02-19-     Blacked   12-21-2020   01-05-2021   PA0002269958
       08E4516F2B10B7116E9DFDC23BAD089C16D51A99                           2021       Raw
       File Hash:                                                         20:01:06
       59CC496DF2C8E95867635AE3E980F1431D87E8711786E031BF179B341324DF38
21     Info Hash:                                                         02-19-     Blacked   12-26-2020   01-05-2021   PA0002269952
       6A9595B7BC43E798EE6C495FB4E4C1C28D103DFF                           2021
       File Hash:                                                         18:31:49
       0FAF1BD84DD1F1005497AEDDD3649804BE5D96D2155FEAA6E209723885F72F4C
22     Info Hash:                                                         02-19-     Blacked   01-16-2021   02-09-2021   PA0002276150
       B91028F8FF97039F1DAFE23A651DD879FECDF3FD                           2021
       File Hash:                                                         17:40:28
       CB9112CB07BAF880B77458D88729F588795B7810DF571C7442A04A4BE49F5EB3
23     Info Hash:                                                         02-19-     Blacked   01-09-2021   02-09-2021   PA0002276152
       2862FA0426C54DF5E65C7A671C2FAC7887418C6F                           2021
       File Hash:                                                         16:51:25
       33323486571753E5D76822CDCC102A957F57DE62E5AF27D8C951EB06958D0989
24     Info Hash:                                                         02-19-     Blacked   02-01-2021   02-09-2021   PA0002276143
       6D1A75568F5FD969F309E9D3B4962D54EE537DBE                           2021       Raw
       File Hash:                                                         15:29:12
       8819078D096F48944410216299128FB551BC6F20DB984F5D6559FD8D3553BAB9
25     Info Hash:                                                         02-19-     Blacked   01-02-2021   01-05-2021   PA0002269954
       592CC90904C53EF2703DB9CFE9C4184C72214506                           2021
       File Hash:                                                         15:08:08
       23D54B2543E07A11C8AE2914890F822A39159C9D5F9AD4C7BD1A1703C95626AB
26     Info Hash:                                                         02-19-     Blacked   01-23-2021   02-09-2021   PA0002276146
       724B637D9AD85A90C48E95BF3200FE11B4520420                           2021
       File Hash:                                                         14:58:07
       ABD1CF9BE94C07E7BA99AD39BA2A1F827B3E71F1677F7CFC5C5731EEFFC66D57
                       Case 2:21-cv-11419-SDW-MF Document 1-1 Filed 05/18/21 Page 4 of 8 PageID: 16

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         02-19-     Blacked   02-06-2021   03-08-2021   PA0002280372
       67240CE0F42C9777588909086239ABE908B5030A                           2021
       File Hash:                                                         14:48:12
       04CA4329B75F3F75ABC66A751B7820B57C4F956A749EA82616FC05382A887E9A
28     Info Hash:                                                         02-19-     Blacked   05-09-2020   06-08-2020   PA0002243649
       6EB32DF847E80D6C5B464B5437CACB83D6859117                           2021
       File Hash:                                                         14:46:34
       3D544C0BC82693F95C9787D0467049B078ADA2B10688785A93BC7F9275AA3A4E
29     Info Hash:                                                         02-19-     Blacked   12-14-2020   12-28-2020   PA0002269086
       AE7CFE431BC4E933E92E11032C25A67D4CA61B79                           2021       Raw
       File Hash:                                                         14:36:24
       F638DC8E8853C8CF9176D97CB6027BDD2DBDB470C7EF8A8C9BECCCEB3A4B6104
30     Info Hash:                                                         02-19-     Blacked   01-04-2021   02-02-2021   PA0002280514
       EB618CE41F176F9BB4820A6C7C959D22B86E4E01                           2021       Raw
       File Hash:                                                         14:33:57
       E9A54ECAA7C0608DB489172C0B2C8DCBF5928E8C3257F0CD962D675AF02F45B5
31     Info Hash:                                                         02-19-     Blacked   08-29-2020   09-05-2020   PA0002255478
       A19FBD9C5C79A4A9B580431608E41CC80E3C8B96                           2021
       File Hash:                                                         14:28:11
       B29E4EA8C29833057854DAFB738624AB50CC2DF9643A694B9247E1DAB08D2BE6
32     Info Hash:                                                         02-19-     Blacked   02-08-2021   03-08-2021   PA0002280363
       E16BF2312FEAFFDA0DFD45F8DEC8F8D38281D1D4                           2021       Raw
       File Hash:                                                         14:27:31
       A0077A2CCDB176BC6A42D6A5511A8948BCA5D56EE3E1A5D3707EF868FEAAC87B
33     Info Hash:                                                         02-14-     Vixen     09-04-2020   09-22-2020   PA0002265929
       63A22C748ACE8732FA9AE5785EA73F31D0EA5CCA                           2021
       File Hash:                                                         15:49:06
       D26DD5C53E023B9BE7A2C59D8907B28CB5983E867A82F39B2877DEE6E4F7E71D
34     Info Hash:                                                         02-14-     Blacked   07-16-2018   09-01-2018   PA0002119681
       C2CD33294A80E9042A3D6D2FC6C52861821EFA18                           2021       Raw
       File Hash:                                                         15:42:51
       D8C1F32807E495498B649867E55C81729FF4F5A3284A8C2BFD14FC74A8412322
35     Info Hash:                                                         01-26-     Blacked   09-28-2020   10-22-2020   PA0002261800
       11317BD69D7E2FE51E3BDDC1C53B65643242CB9C                           2021       Raw
       File Hash:                                                         06:53:18
       F63C87FC2DE9AF3AE5B0803EA75F2ECD3EE51ACC21B0A12F11F155DB8E891C77
                       Case 2:21-cv-11419-SDW-MF Document 1-1 Filed 05/18/21 Page 5 of 8 PageID: 17

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
36     Info Hash:                                                         01-19-     Blacked   01-18-2021   02-09-2021   PA0002276148
       A098525E9AFF43231A7DF6BB8EBAE6B031BEA699                           2021       Raw
       File Hash:                                                         21:16:39
       24B59DE82823571AA66BC642C6246BB56F743A403833A41BD4536D742034AA60
37     Info Hash:                                                         01-12-     Blacked   10-31-2020   11-24-2020   PA0002265967
       FB6D45F0A6BD5E28A418EF8AC262EC06C6D4A40B                           2021
       File Hash:                                                         20:18:44
       EE6802769054BFB182B32EB472AE2616FD92D062D9A3A75A2EB5D4BA1B2F0661
38     Info Hash:                                                         01-09-     Blacked   04-05-2017   06-05-2017   PA0002052859
       D31CBC39E31EA20141EB847E24725F06CFC004AB                           2021
       File Hash:                                                         14:39:23
       942CEC810CF3D9ADBDAA1AAA8A30606E57BABF8D0CAF9139AEC3DEC79B390C4B
39     Info Hash:                                                         01-09-     Blacked   11-30-2020   01-04-2021   PA0002277037
       93B327A8C48936A0E4EE9E25BA5D92239B7F914E                           2021       Raw
       File Hash:                                                         14:12:27
       00569396D8A24122745102BDD317673CF22263E245479FF762519E19B818C9C2
40     Info Hash:                                                         12-31-     Blacked   08-24-2020   09-05-2020   PA0002255474
       44879CA5156C6B94FAB93A6D4FD160ABB8689D82                           2020       Raw
       File Hash:                                                         07:06:06
       8813814E8DF5A47074C41B0A60494F957BB41B4C3FE7226DA5AE46719DE78A69
41     Info Hash:                                                         12-31-     Blacked   11-21-2020   11-30-2020   PA0002266354
       9A235A3B173EBC1924784B571FA2EE9C3E96B4CF                           2020
       File Hash:                                                         06:02:41
       44FFB5B48EEC7B77914F5565089A5C9650E0698BE8DF1E4EE2D3E885B18B6764
42     Info Hash:                                                         12-31-     Blacked   09-12-2020   09-29-2020   PA0002258684
       EEAAE54461309F061A38546F50819E572E7D3688                           2020
       File Hash:                                                         03:58:41
       CB13D7EE042E3AD1AF02100A97AB996D978F3943D488E391B8C9ABA38D843BFC
43     Info Hash:                                                         12-31-     Blacked   08-22-2020   09-05-2020   PA0002255479
       057D52E3AC118C1882812B3A5E3F2C3EA982FE8B                           2020
       File Hash:                                                         03:58:28
       E8946DBE3E8A1E96194DDFF7F571C449F50845EB4C17CDC4866603F9AAD04350
44     Info Hash:                                                         12-31-     Blacked   08-08-2020   08-31-2020   PA0002265640
       65613D2D97674DE680240229EA723605A88DDD13                           2020
       File Hash:                                                         03:58:23
       4036513009E3F80756146CCC2278A5B10D4427A732689037B1275FDD8995EC8E
                       Case 2:21-cv-11419-SDW-MF Document 1-1 Filed 05/18/21 Page 6 of 8 PageID: 18

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
45     Info Hash:                                                         12-31-     Blacked   12-07-2020   12-28-2020   PA0002269082
       DB0A6C09AFAD8158D7C66AA690789A4FFF1E420F                           2020       Raw
       File Hash:                                                         03:58:05
       16C7BFE26C8FD0235DF2F746F947F27F88764464E2AA3A5129A6ADAA2B4B8F67
46     Info Hash:                                                         12-31-     Blacked   11-16-2020   11-30-2020   PA0002266360
       E5DF37D5C860370BE63F9ADF29F983225E29522C                           2020       Raw
       File Hash:                                                         03:55:39
       B23E448A9D88494517CE0A2C159F8BE98332800187C6823A8F0866D1C83E5CC9
47     Info Hash:                                                         12-31-     Blacked   10-17-2020   11-05-2020   PA0002263387
       37843E981F023C4F8A614866482FB097EADB6190                           2020
       File Hash:                                                         03:45:37
       E3220ED2ACA24FFAB45B969A40C2B53659F98D2F13A0E8C3D2A45D678DE4B327
48     Info Hash:                                                         12-31-     Blacked   07-25-2020   08-11-2020   PA0002252256
       6A0E4F47E6B770D53A96234596721B9EB309ABC5                           2020
       File Hash:                                                         03:45:09
       7C515B5F023A5BB71D35A3A323BAC5736B51C521139A3189D8D070EAF8E0997A
49     Info Hash:                                                         12-31-     Blacked   12-12-2020   01-04-2021   PA0002277035
       42F4FC72BFE526D9442ABCD62F01232B062FAF12                           2020
       File Hash:                                                         03:43:56
       70D50A2F962E9E69D64450F1255A37496A84DC51CBC070FC62FD9604E9F44960
50     Info Hash:                                                         12-31-     Blacked   11-28-2020   12-28-2020   PA0002269083
       47EFF10A48B116CE25A44DCBB64795ADB5789D0D                           2020
       File Hash:                                                         03:43:50
       E9A2BD560E5A809DABA69192DD5DFA4E31D5620BC4BCFEFBD51A4A967CC8AA72
51     Info Hash:                                                         12-31-     Blacked   12-19-2020   01-05-2021   PA0002269959
       86C5F87BA9C2618D57F79C76608F5D883C5439CF                           2020
       File Hash:                                                         03:42:24
       58FBE5F562F65118013731FFA138E1D677C1589287C02171C3829034C0E6DAED
52     Info Hash:                                                         12-26-     Blacked   12-20-2018   01-22-2019   PA0002147906
       45D4AF0C0675541261833DD3255ABBED35C8CBD4                           2020       Raw
       File Hash:                                                         21:51:13
       4F731D5E327C869637362FF7ADB2E22BA17083F6DCF62EB3C556EDC2FE87FE98
53     Info Hash:                                                         12-26-     Blacked   04-30-2018   05-24-2018   PA0002101364
       29F0F5ED49FAB6834A87FF289AA7A016D5BCA1F5                           2020
       File Hash:                                                         21:43:37
       7483CFAD2ABCB5652EA25BEFA703766A4EB32441025CDB9F4198CD1A77E0DB3F
                       Case 2:21-cv-11419-SDW-MF Document 1-1 Filed 05/18/21 Page 7 of 8 PageID: 19

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
54     Info Hash:                                                         12-26-     Blacked   07-04-2019   08-27-2019   PA0002213242
       7EF8F2F7F6082F4D5A4608A1FCC50565AB14164B                           2020
       File Hash:                                                         21:43:28
       5C6EE52299123D1519B27DD2EE8DDA90B5CC1C439DC0C8E8EBC0B3FA89B8681A
55     Info Hash:                                                         12-26-     Vixen     11-30-2018   12-18-2018   PA0002141918
       569B2699E6608A00782FF580A440633E4123CFED                           2020
       File Hash:                                                         15:28:33
       06195E5701577DEC924C708557DA26CE80A835ED0F2CD77D1806CBA327B89056
56     Info Hash:                                                         12-26-     Vixen     08-17-2019   09-10-2019   PA0002199413
       78B6BAB74E6F275F5445946BF7AC8EB0B7E51405                           2020
       File Hash:                                                         15:20:06
       3EB0BCD81FB77FD0F45D2DD9D525E08BC5EC1FB781CB62A21BD70DEB22C39350
57     Info Hash:                                                         12-26-     Vixen     08-07-2020   08-18-2020   PA0002253099
       4E79385B8DAE3CD4CC334C13F109852722B4F577                           2020
       File Hash:                                                         15:15:49
       ADA7E80EA6EA1B7ABF7D3F9E7268C86760CB34B8104C601B8CF5325577231677
58     Info Hash:                                                         12-24-     Blacked   11-25-2019   12-09-2019   PA0002216262
       E9DB8BE26B56BFF69AC9279777644AE132988A8F                           2020
       File Hash:                                                         11:43:15
       F83F1606590AC7256D37203AA4280E8892E6D55FE39E51AEFFF1693785E7D656
59     Info Hash:                                                         12-24-     Vixen     05-01-2020   05-19-2020   PA0002241473
       07EFF136CA2B52EAC1DEA2FC2681807F55168819                           2020
       File Hash:                                                         10:12:17
       70EE07188744706B2FF4109434A6D34023BDC09A290E71F897306F11B225116F
60     Info Hash:                                                         12-24-     Vixen     03-20-2019   04-17-2019   PA0002186982
       23118C154A2FD4EBC3BD00500D2DCDEA4F2C56B1                           2020
       File Hash:                                                         10:10:14
       3DA5CEB1E2331B505481C38046515105224F4DBBA22196663E8B26FDDBA4A8E7
61     Info Hash:                                                         12-19-     Blacked   08-18-2017   10-10-2017   PA0002086146
       9C80B087C925D30BA01F72FC0EAABD8EAADF588A                           2020
       File Hash:                                                         17:56:50
       6B5DA385F81A777EE12E85036DA75583C5E8E489C435CE37C469E9E0EB289336
62     Info Hash:                                                         12-19-     Blacked   07-04-2017   07-07-2017   PA0002070819
       F8FEB2EE6C17B37610C5B2AE85F0266CB0C5C5BD                           2020
       File Hash:                                                         13:01:08
       8D4F97C4D42441372872A9B38EED6DD63FA53A39C2FEC53A1469AA10F9874617
                       Case 2:21-cv-11419-SDW-MF Document 1-1 Filed 05/18/21 Page 8 of 8 PageID: 20

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
63     Info Hash:                                                         12-18-     Blacked   02-14-2020   03-18-2020   PA0002241448
       45BD7EB6EC3A335403A10A66A52919DBE8FD0208                           2020
       File Hash:                                                         14:21:38
       47593DA825F7E009DDDAFC9CE9441BCF2700161C4B34D88DAB2AD0E59273C81B
